Case: 21-30129     Document: 00516284570          Page: 1     Date Filed: 04/19/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           April 19, 2022
                                   No. 21-30129
                                                                          Lyle W. Cayce
                                                                               Clerk
   Crystal Stokes; Lennon Betancourt,

                                                            Plaintiffs—Appellants,

                                       versus

   Billy Matranga; David Malveaux; Joseph P. Lopinto,
   in his Official Capacity as Jefferson Parish Sheriff,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:19-CV-1642


   Before Jones, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Sergeant Billy Matranga arrested Lennon Betancourt after
   photographs surfaced on social media showing Betancourt posing with a
   caricature of himself labeled “Future School Shooter.” Crystal Stokes,
   Betancourt’s mother, sued Sergeant Matranga on Betancourt’s behalf under


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30129      Document: 00516284570          Page: 2   Date Filed: 04/19/2022




                                    No. 21-30129


   42 U.S.C. § 1983 for arresting him without probable cause. The district
   court granted summary judgment for Sergeant Matranga on various grounds,
   including that he is entitled to qualified immunity. For the following reasons,
   we AFFIRM.
                                  Background
          Sergeant Billy Matranga worked as the campus police officer for Grace
   King High School. On the morning of February 22, 2018, the school principal
   called Sergeant Matranga to her office and showed him photographs of
   Lennon Betancourt posing with a caricature of himself drawn on a
   whiteboard with the words “Future School Shooter” written above it. The
   principal also told Sergeant Matranga that someone had posted the
   photograph on social media.       Unsurprisingly, the photograph sparked
   concern in the community and many parents called the school about taking
   their kids out of school. Moreover, at some point, the media developed
   interest in the photographs.
          Another school administrator had summoned Betancourt to the
   principal’s office. Shortly after conferring with the principal, Sergeant
   Matranga restrained Betancourt with handcuffs and took him to the police
   station to interview him about the photographs. Sergeant Matranga placed
   Betancourt in a holding cell while another officer contacted Betancourt’s
   mother, Crystal Stokes. With Stokes present, Sergeant Matranga questioned
   Betancourt about the photographs.
          During the interview, Betancourt told Sergeant Matranga about the
   circumstances behind the photograph. The day before, Betancourt’s health
   teacher had led a discussion about a series of school shootings. At one point,
   the teacher told students that the stereotypical school shooter was a white
   male. Other students started making jokes about Betancourt being the only
   student in the class that fit the teacher’s description. For example, some




                                         2
Case: 21-30129         Document: 00516284570                Page: 3        Date Filed: 04/19/2022




                                            No. 21-30129


   students, in jest, asked Betancourt to spare them from being shot. Another
   student went to the front of the classroom and sketched a caricature of
   Betancourt on the whiteboard and wrote the words “Future School Shooter”
   above it. Acquiescing in the other students’ jokes, Betancourt went around
   the room giving fist bumps to students in response to their pretend pleas to
   spare them and also posed for a photograph with the caricature. Sergeant
   Matranga also interviewed the student that drew the caricature and that
   student largely confirmed Betancourt’s description of what happened.
           Notwithstanding Betancourt’s explanation, Sergeant Matranga
   formally arrested Betancourt for violating Louisiana’s criminal terrorizing
   statute. 1 Sergeant Matranga then transported Betancourt to a juvenile
   detention facility, where Betancourt spent the night. In the report describing
   the reasons for arresting Betancourt, Sergeant Matranga noted that
   Betancourt had given “a voluntary statement with his mother’s presence
   admitting to knowing he was being photographed and posted to social media,
   creating terror in the school, students, faculty, staff and parents.”
           The next day, the juvenile court released Betancourt, but only on the
   condition that he remain in his home and wear an electronic ankle bracelet
   monitoring device. The district attorney filed a petition in juvenile court
   charging Betancourt with committing the crime of terrorizing, but it was later
   dismissed.




           1
             La. R.S. § 14:10.1 (“Terrorizing is the intentional communication of information
   that the commission of a crime of violence is imminent or in progress or that a circumstance
   dangerous to human life exists or is about to exist, with the intent of causing members of
   the general public to be in sustained fear for their safety; or causing evacuation of a building,
   a public structure, or a facility of transportation; or causing other serious disruption to the
   general public.”).




                                                  3
Case: 21-30129         Document: 00516284570               Page: 4       Date Filed: 04/19/2022




                                           No. 21-30129


           Stokes, on Betancourt’s behalf, brought this lawsuit raising claims
   under 42 U.S.C. § 1983 for alleged violations of the First, Fourth, Fifth,
   Eighth, and Fourteenth Amendments, as well as a host of state law claims,
   against a variety of defendants. 2 During the course of litigation, Stokes
   settled all claims except those against Sergeant Matranga, his supervisor, and
   his employer.
           At the summary judgment stage, the district court dismissed all
   remaining claims. Regarding the Fourth Amendment claim against Sergeant
   Matranga, the district court concluded that Sergeant Matranga had probable
   cause for both arrests and that, even so, he is entitled to qualified immunity.
   As to the malicious prosecution claim against Sergeant Matranga, the district
   court concluded that Betancourt could not show any malice on Sergeant
   Matranga’s part and that, as a result, the claim failed. Betancourt appealed,
   challenging the district court’s order only insofar as it granted summary
   judgment on the claims against Sergeant Matranga.
                                 Standard of Review
           This court reviews the district court’s decision to grant summary
   judgment de novo. Hyatt v. Thomas, 843 F.3d 172, 176-77 (5th Cir. 2016)
   (citation omitted). A court grants summary judgment if “the movant shows
   that there is no genuine dispute as to any material fact and the movant is
   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine
   dispute of material fact exists when “the evidence is such that a reasonable
   jury could return a verdict for the nonmoving party.” Anderson v. Liberty
   Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 2510 (1986). In determining



           2
               After Betancourt turned eighteen, he formally joined this lawsuit as a co-plaintiff
   to pursue his own claims. As a result, Stokes likely does not retain any independent interest
   in the litigation.




                                                 4
Case: 21-30129        Document: 00516284570              Page: 5       Date Filed: 04/19/2022




                                          No. 21-30129


   whether a genuine dispute of material fact exists, the court views “all facts
   and evidence in the light most favorable to [the nonmovant] and draw[s] all
   reasonable inferences in [the nonmovant’s] favor.” Voss v. Goode, 954 F.3d
   234, 237 (5th Cir. 2020) (citation omitted).
                                       Discussion
           On appeal, Betancourt advances two arguments. 3 First, he argues that
   Sergeant Matranga violated his Fourth Amendment rights by twice arresting
   him without probable cause. 4 Second, he argues that Sergeant Matranga is
   not entitled to qualified immunity. We need not determine whether Sergeant
   Matranga had probable cause to arrest Betancourt because we conclude that
   Sergeant Matranga is nevertheless entitled to qualified immunity.
           To overcome Sergeant Matranga’s qualified immunity defense,
   Betancourt must show that Sergeant Matranga’s conduct (1) violated a
   constitutional right and (2) that “the right at issue was ‘clearly established’
   at the time of [the] alleged misconduct.” Pearson v. Callahan, 555 U.S. 223,
   232, 129 S. Ct. 808, 816 (2009) (quotation omitted). Courts may address
   either prong in the qualified immunity analysis or both. Id. at 236. Here, we
   conclude that Sergeant Matranga is entitled to qualified immunity because
   his actions did not violate “clearly established” law.
           The Fourth Amendment protects the “right of the people to be secure
   in their persons, houses, papers, and effects, against unreasonable searches
   and seizures.” U.S. Const. amend. IV. “[A]rrests are ‘seizures’ of


           3
             Betancourt also appears to argue that the district court erred in dismissing his
   malicious prosecution claim, but he does not explain his position and does not cite a single
   legal authority. Thus, that argument is waived for inadequate briefing. Fed. R. App.
   P. 28(a)(8)(A); United States v. Stalnaker, 571 F.3d 428, 439-40 (5th Cir. 2009).
           4
           The court assumes, without deciding, that Sergeant Matranga did in fact “arrest”
   Betancourt when Sergeant Matranga restrained him and took him to the police station.




                                                5
Case: 21-30129      Document: 00516284570           Page: 6     Date Filed: 04/19/2022




                                     No. 21-30129


   ‘persons’” and, therefore, “must be reasonable under the circumstances” to
   comply with the Fourth Amendment. District of Columbia v. Wesby, --- U.S. -
   ---, 138 S. Ct. 577, 585 (2018). A warrantless arrest is reasonable if the officer
   has “probable cause to believe that a criminal offense has been . . .
   committed.” Devenpeck v. Alford, 543 U.S. 146, 152, 125 S. Ct. 588, 593
   (2004) (citations omitted).
          Even if an officer makes a warrantless arrest without probable cause,
   qualified immunity immunizes the officer from suit unless that “officer had
   fair notice that [his] conduct was unlawful.” Brosseau v. Haugen, 543 U.S.
   194, 198, 125 S. Ct. 596, 599 (per curiam). “Fair notice requires clearly
   established law.” Nerio v. Evans, 974 F.3d 571, 575 (5th Cir. 2020). The
   plaintiff must show that the law is so clearly established that “every
   reasonable official” in defendant-official’s shoes would know not to engage
   in the complained-of conduct. Wesby, 138 S. Ct. at 590. To do that here,
   Betancourt needs to “identify a case where an officer acting under similar
   circumstances . . . was held to have violated the Fourth Amendment” by
   arresting someone without probable cause. Id. at 590 (quotation omitted).
          Betancourt has not shown that Sergeant Matranga violated clearly
   established   law.      Louisiana’s     Terrorizing    statute   prohibits    the
   (1) “intentional communication” of (2) “information that the commission of
   a crime of violence is imminent” with the (3) “intent of causing members of
   the general public to be in sustained fear for their safety; or causing
   evacuation of a building . . . ; or causing other serious disruption to the
   general public.” La. R.S. § 14:10.1. At the time of the first arrest, Sergeant
   Matranga had seen a photo of Betancourt posing next to a caricature of
   himself labeled “Future School Shooter.” Sergeant Matranga also knew that
   someone had posted the photo to social media and that parents of other
   students had called the school to express concerns or to ask about taking their
   kids out of school. Even assuming that Sergeant Matranga lacked actual



                                           6
Case: 21-30129         Document: 00516284570               Page: 7      Date Filed: 04/19/2022




                                           No. 21-30129


   probable cause, the court cannot conclude that every reasonable officer in his
   shoes would know that arresting Betancourt based on that information would
   violate the Fourth Amendment.
           So, too, with the second arrest. At that time, Sergeant Matranga had
   interviewed both Betancourt and the student who drew the caricature. In his
   interview, Betancourt told Sergeant Matranga about the circumstances of the
   photo and insisted that it was all just a joke. Betancourt argues that Sergeant
   Matranga had no evidence of criminal intent and therefore lacked probable
   cause. But even so, the court cannot conclude that every reasonable officer
   with that information would so conclude.
           More importantly, Betancourt does not even attempt to identify a
   single case where a court found that an officer violated the Fourth
   Amendment in similar circumstances. Nor has this court’s research revealed
   any such case. It is not enough to merely invoke the general prohibition on
   arrests without probable cause. 5 See Vincent v. City of Sulphur, 805 F.3d 543,
   547 (5th Cir. 2015) (“Abstract or general statements of legal principle
   untethered to analogous or near-analogous facts are not sufficient to establish
   a right ‘clearly’ in a given context; rather, the inquiry must focus on whether


           5
              The dissent attempts to identify relevant “clearly established” law in Bigford v.
   Taylor, 834 F.2d 1213 (5th Cir. 1988), and Davidson v. City of Stafford, Tex., 848 F.3d 384
   (5th Cir. 2017), two cases Betancourt’s brief does not even cite. From those cases, the
   dissent extracts the principle that an officer “may not disregard facts tending to dissipate
   probable cause.” Bigford, 834 F.2d at 1218. But neither case bears any resemblance to the
   circumstances Sergeant Matranga faced here. Thus, in relying on those cases to support
   its conclusion that Sergeant Matranga violated “clearly established” law, the dissent
   disregards the Supreme Court’s repeated and unequivocal admonition that to show a
   violation of “clearly established” law requires “identify[ing] a case where an officer acting
   under similar circumstances . . . was held to have violated the Fourth Amendment.” White
   v. Pauly, 137 S. Ct. 548, 552 (2017) (per curiam) (emphasis added); see also Wesby, 138 S. Ct.
   at 590 (invoking the same principle in case involving allegation that officer arrested person
   without probable cause).




                                                 7
Case: 21-30129      Document: 00516284570           Page: 8   Date Filed: 04/19/2022




                                     No. 21-30129


   a right is clearly established as to the specific facts of the case.”) (citation
   omitted). Thus, Betancourt has not satisfied his burden to overcome the
   qualified immunity defense. We AFFIRM.




                                          8
Case: 21-30129       Document: 00516284570           Page: 9     Date Filed: 04/19/2022




                                      No. 21-30129



   Stuart Kyle Duncan, Circuit Judge, dissenting:
          I respectfully dissent. No reasonable officer, knowing what Sergeant
   Matranga knew, would have thought Lennon Betancourt was guilty of
   anything. Lennon’s arrest was based on an obviously satiric photo (1) that
   Lennon didn’t take, (2) that Lennon didn’t post online, and (3) that grew out
   of a classroom prank Lennon’s own teacher was in on. Matranga knew all
   that—and yet he arrested Lennon, clapped him in jail, and misled the district
   attorney into charging him with “terrorizing,” a crime punishable by a
   $15,000 fine and 15 years in prison. Before these absurd charges were
   dropped, Lennon’s mother had to hire a lawyer and Lennon was expelled
   from school. Qualified immunity does not protect the officer who
   orchestrated this outrageous clown show.
                                            I.
          Probable cause to arrest 1 turns on what the officer knew. Devenpeck v.
   Alford, 543 U.S. 146, 152 (2004). At first, Matranga knew only that parents
   were concerned about these online photos:




          1
           The majority does not address whether Matranga had probable cause to arrest
   Lennon because it agrees with the district court that neither arrest was objectively
   unreasonable under clearly established law. See ante at 7.



                                            9
Case: 21-30129     Document: 00516284570           Page: 10   Date Filed: 04/19/2022




                                    No. 21-30129



   Lennon stands beside a drawing labeled “Future School Shooter.” Scrawled
   nearby are some math problems and the mysterious couplet, “Drugs are
   my Chicken / Chicken is my Drug.” At this point, Matranga “had
   nothing more than a photograph” and “did not know who drew the picture,
   who labeled it, who posted the photographs on social media, or what Lennon
   meant to communicate by the pictures, if anything.” Stokes v. Faber, 522 F.
   Supp. 3d 225, 235 (E.D. La. 2021). No matter. Matranga handcuffed Lennon,
   put him in the back of a patrol car, and drove him to the police station.
          There, Lennon and another student, Wesley Marino, told Matranga
   the incident was a “joke.” Their teacher, Guy Farber, had remarked that the
   “typical” school shooter was a “white male.” Tasteless hilarity ensued
   because Lennon was the only white male in class. Students begged Lennon
   to “spare them,” and he promised he would. Wesley then drew the
   caricature and labeled it “Future School Shooter.” When students urged
   Lennon to pose for a photo, Farber told Lennon to “get it over with.”
   Although Lennon didn’t take the photos or post them, he told Matranga he
   knew they’d be put online.
          Instead of investigating further (say, by interviewing the teacher),
   Matranga arrested Lennon for “terrorizing”:
      Terrorizing is the intentional communication of information that the
      commission of a crime of violence is imminent or in progress or that a
      circumstance dangerous to human life exists or is about to exist, with
      the intent of causing members of the general public to be in sustained
      fear for their safety; or causing evacuation of a building, a public
      structure, or a facility of transportation; or causing other serious
      disruption to the general public.
   La. Rev. Stat. § 14.40.1(A). Matranga also wrote a highly abridged
   account of the incident in his probable cause report:




                                         10
Case: 21-30129     Document: 00516284570           Page: 11   Date Filed: 04/19/2022




                                    No. 21-30129




          After spending the night in jail, Lennon was brought to juvenile court.
   He was released under house arrest and made to wear an electronic ankle
   bracelet. Based on Matranga’s report, the district attorney charged Lennon
   with terrorizing. His mother hired a lawyer. Lennon was suspended from
   school and then expelled. A month later, the charges were dropped.
          Matranga never had probable cause to arrest Lennon for terrorizing.
   “Probable cause [for a warrantless arrest] exists when all of the facts known
   by a police officer are sufficient for a reasonable person to conclude that the
   suspect had committed, or was in the process of committing, an offense.”
   Sam v. Richard, 887 F.3d 710, 715 (5th Cir. 2018) (citation and internal
   quotation marks omitted). Before the first arrest, Matranga knew only that
   the photo was online. Maybe that gave Matranga reason to question Lennon.
   But arrest him for terrorizing? That offense requires (1) the “intentional
   communication” (2) “of information that the commission of a crime of
   violence is imminent or in progress,” (3) “with the intent” of causing public
   fear or disruption. La. Rev. Stat. § 14.40.1(A).
          Matranga knew nothing to suggest Lennon had committed that crime.
   He didn’t know who took the photo, who posted it, nor the first thing about
   why it was taken. So, he had no basis to believe Lennon had “intentionally




                                         11
Case: 21-30129        Document: 00516284570               Page: 12        Date Filed: 04/19/2022




                                           No. 21-30129



   communicat[ed]” anything. Ibid. 2 And consider the photo’s content—
   Lennon in a classroom standing beside a caricature labeled “Future School
   Shooter” next to math problems and “Drugs are my Chicken /
   Chicken is my Drug.” Does that tableau of absurdity suggest “the
   commission of a crime of violence [was] imminent or in progress”? Ibid. 3
   Does it show “intent of causing members of the general public to be in
   sustained fear for their safety”? Ibid. 4 No and no.
           Probable cause for the second arrest is even weaker because officers
   “may not disregard facts tending to dissipate probable cause.” Bigford v.
   Taylor, 834 F.2d 1213, 1218 (5th Cir. 1988). After interviewing Lennon and
   Wesley, Matranga learned: (1) Lennon didn’t draw or label the caricature;
   (2) Lennon didn’t post the photo, but only knew someone might; (3) the
   photo arose out of a class joke fomented by other students; and (4) Lennon’s
   teacher encouraged him to pose for the photo. These facts dissolved any
   notion that Lennon had committed terrorizing. They confirmed that Lennon
   did nothing but pose for the photo; that no violence, imminent or otherwise,
   was being communicated; and that the whole thing was a joke in which no
   one had the “specific intent . . . to cause members of the general public to be
   in sustained fear for their safety.” State v. Lewis, 2009-783 (La. App. 5 Cir.
   5/28/10), 43 So.3d 973, 984.


           2
             Cf. State v. Jason, 2008-1319 (La. App. 3 Cir. 5/6/09), 9 So. 3d 336, 340 (sufficient
   evidence of “intentional communication” under § 14.40.1 where defendant “ma[de] loud
   verbal threats and . . . scream[ed] and holler[ed] at several individuals”).
           3
            Cf. State ex rel. RT, 2000-0205 (La. 2/21/02), 781 So.2d 1239, 1242 (student’s
   “discussion of hypothetical conduct” in describing a shooting scenario to classmate failed
   the imminence prong, which “is clearly an essential element of this part of the statute”).
           4
             Cf. State v. Lewis, 2009-783 (La. App. 5 Cir. 5/28/10), 43 So.3d 973, 985
   (explaining that § 14.40.1 “requires specific intent, because the statutory definition of the
   crime of terrorizing includes the intent to accomplish a particular consequence”).



                                                 12
Case: 21-30129        Document: 00516284570                Page: 13        Date Filed: 04/19/2022




                                           No. 21-30129



            But maybe Matranga is saved by the “independent intermediary”
   doctrine. “[I]f facts supporting an arrest are placed before an independent
   intermediary such as a magistrate or grand jury, the intermediary’s decision
   breaks the chain of causation for false arrest, insulating the initiating party.”
   McLin v. Ard, 866 F.3d 682, 689 (5th Cir. 2017) (citation omitted). Can
   Matranga use this escape hatch? I think not. The doctrine doesn’t apply “if
   . . . the deliberations of the intermediary were in some way tainted by the
   actions of the defendant.” Arizmendi v. Gabbert, 919 F.3d 891, 897 (5th Cir.
   2019) (quoting McLin, 866 F.3d at 689). Here, the district attorney’s decision
   to charge Lennon was “tainted” by Matranga’s report, which omitted the
   glaring fact that the photo arose from a class joke egged on by the teacher. 5
   What’s more, the report falsely implied that Lennon admitted to the crime:
           Arrestee gave officer a voluntary statement with [sic] his
           mother’s presence admitting to knowing he was being
           photographed and posted to social media, creating terror in the
           school, students, faculty, staff and parents.
   The clumsy phrasing suggests Lennon “admitt[ed] to knowing” the posting
   would “creat[e] terror.” But Lennon never did anything of the sort. 6
           In sum, Matranga lacked probable cause to arrest Lennon for
   terrorizing.



           5
             Winfrey v. Rogers, 901 F.3d 483, 497 (5th Cir. 2018) (where, “at best, it is not clear
   whether all the facts [were] presented to the grand jury, we [have held] that the
   independent-intermediary doctrine does not apply” (citation and internal quotation marks
   omitted); Hale v. Fish, 899 F.2d 390, 400 (5th Cir. 1990) (“If the facts omitted from an
   affidavit are ‘clearly critical’ to a finding of probable cause, then recklessness may be
   inferred from the proof of the omission itself.”) (citation omitted).
           6
              See Hand v. Gary, 838 F.2d 1420, 1428 (5th Cir. 1988) (“Any misdirection of the
   magistrate or the grand jury by omission or commission perpetuates the taint of the original
   official behavior.”).



                                                 13
Case: 21-30129        Document: 00516284570              Page: 14       Date Filed: 04/19/2022




                                          No. 21-30129



                                               II.
           Matranga would still enjoy qualified immunity, though, if he
   “reasonably but mistakenly” thought he had probable cause. Sam, 887 F.3d
   at 715 (quoting District of Columbia v. Wesby, 138 S. Ct. 577, 591 (2018)). His
   conduct must be measured by “the state of the law at the time of the
   incident.” Voss v. Goode, 954 F.3d 234, 239 (5th Cir.), cert denied, 141 S. Ct.
   662 (2020). While a directly-on-point case isn’t necessary to find Matranga
   acted unreasonably, “existing precedent must have placed the statutory or
   constitutional question beyond debate.” Ibid. (quoting Kisela v. Hughes, 138
   S. Ct. 1148, 1152 (2018)). The pertinent rule must be “well defined,” must
   make it “clear to a reasonable officer that his conduct was unlawful in the
   situation he confronted,” and must not be defined “at a high level of
   generality.” Wesby, 138 S. Ct. at 590 (citations omitted).
           The majority concludes neither arrest was objectively unreasonable.
   Ante at 7. Regrettably, I must part ways as to the second arrest—the one after
   Matranga interviewed Lennon. It is “axiomatic” that “officers must know
   the factual predicate for probable cause prior to arrest.” Club Retro L.L.C. v.
   Hilton, 568 F.3d 181, 207 (5th Cir. 2009) (citing Sibron v. New York, 392 U.S.
   40, 62–63 (1968); Henry v. United States, 361 U.S. 98, 102 (1959)). 7 As
   discussed, initially Matranga knew only that someone had posted a satiric
   photo labeled “Future School Shooter.” Even assuming that justified the




           7
             See also Hunter v. Bryant, 502 U.S. 224, 228 (1991) (probable cause existed at the
   moment of arrest when officers “possessed trustworthy information” sufficient to warrant
   a prudent man in believing the arrestee had violated the underlying statute); Beck v. Ohio,
   379 U.S. 89, 93–95 (1964) (finding no probable cause when the record showed only a photo
   and “[did] not contain a single objective fact to support a belief by the officers that the
   petitioner was engaged in criminal activity at the time they arrested him”).



                                               14
Case: 21-30129        Document: 00516284570               Page: 15        Date Filed: 04/19/2022




                                           No. 21-30129



   first arrest, by the time of the second arrest any basis for probable cause had
   evaporated. And yet Matranga bulldozed ahead and arrested Lennon again.
           An officer violates the Fourth Amendment if he makes a warrantless
   arrest while knowing facts negating any possibility the arrestee committed a
   crime. Officers “may not disregard facts tending to dissipate probable
   cause.” Bigford, 834 F.2d at 1218. 8 All officers are charged with knowing that
   basic principle, which is a “corollary . . . of the rule that the police may rely
   on the totality of facts available to them in establishing probable cause.” Ibid.
   (citations omitted). No decision by any court contradicts it. The principle is
   therefore “settled law” for qualified immunity purposes. See Wesby, 138 S.
   Ct. at 589–90 (rule is “settled” if established by “a robust ‘consensus of
   cases of persuasive authority’”) (citations omitted).
            We recently applied this rule in Davidson v. City of Stafford, Tex., 848
   F.3d 384, 393–94 (5th Cir 2017). Officers arrested Davidson for making entry
   to an abortion clinic “impassable” or “unreasonably inconvenient or
   hazardous” under a Texas criminal statute. Id. at 392–93 (quoting Tex.
   Penal Code § 42.03). But the officers already knew that Davidson was
   merely stopping clinic patrons to offer them information, an action no
   “objectively reasonable officer” could have thought violated the statute. Id.
   at 393. We concluded the arrest “violated Davidson’s clearly established




           8
               See Kuehl v. Burtis, 173 F.3d 646, 650 (8th Cir. 1999) (“[a]n officer contemplating
   an arrest is not free to disregard plainly exculpatory evidence, even if substantial
   inculpatory evidence (standing by itself) suggests that probable cause exists”);
   Garcia v. Does, 779 F.3d 84, 93 (2d Cir. 2015) (citation omitted) (“probable cause may be
   defeated if the officer deliberately disregards facts known to him which establish
   justification”); Ramirez v. City of Buena Park, 560 F.3d 1012, 1023–24 (9th Cir. 2009)
   (courts cannot ignore “facts tending to dissipate probable cause” because probable cause
   is a totality-of-the-circumstances determination).



                                                 15
Case: 21-30129         Document: 00516284570                Page: 16       Date Filed: 04/19/2022




                                            No. 21-30129



   rights,” inter alia, “to be free from false arrest.” Ibid. (quoting Club Retro,
   568 F.3d at 206.” 9
           So too here. Given what Matranga knew before the second arrest, no
   “objectively reasonable officer in [his] position” could have believed Lennon
   had violated the terrorizing statute. Ibid. And, like the officers in Davidson,
   Matranga showed no familiarity with the state law supposedly justifying the
   arrest. Cf. ibid. (“A review of Texas state court decisions applying § 42.03
   further supports our holding that no reasonable officer would conclude that
   probable cause existed to arrest Davidson.”). Contrary to the district court’s
   suggestion, see Stokes, 522 F. Supp. 3d at 236, our cases routinely assess
   probable cause to arrest by reference to state law. 10 Nothing in the statute or
   the caselaw justified Matranga’s belief that Lennon had committed
   terrorizing by allowing his photo to be taken in front a caricature of himself
   labeled “Future School Shooter,” especially after he learned about the
   innocuous origins of the photo. 11
           In short, no reasonable officer would have concluded there was
   probable cause to arrest Lennon for terrorizing or for any other crime,
   especially after the officer learned facts dissipating any probable cause. I


           9
             We held the arrest “also” violated Davidson’s First Amendment rights. Id. at 394
   (citations omitted).
           10
             See Davidson, 848 F.3d at 393 (referring to Texas decisions); see also, e.g., Voss,
   954 F.3d at 239 (judging probable cause by reference to interpretations of Texas Penal
   Code); Club Retro, 586 F.3d at 204 (judging probable cause by reference to various
   Louisiana statutes and Parish ordinances); Bigford, 834 F.3d at 1218 (judging probable
   cause in part by reference to meaning of Texas Certificate of Title Act).
           11
               See, e.g., Lewis, 43 So.3d at 985 (“[T]errorizing requires specific intent, because
   the statutory definition of the crime of terrorizing includes the intent to accomplish a
   particular consequence, i.e., the intent to cause members of the general public to be in
   sustained fear for their safety, or to cause evacuation of a public building, a public structure,
   or a facility of transportation, or to cause other serious disruption to the general public.”).



                                                  16
Case: 21-30129    Document: 00516284570           Page: 17   Date Filed: 04/19/2022




                                   No. 21-30129



   therefore respectfully dissent from the majority’s holding that Sergeant
   Matranga is entitled to qualified immunity.




                                        17